Citation Nr: 9911202	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  95-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Los Angeles, California.

The Board notes that the issue of entitlement to service 
connection for loss of the left eye was previously denied, 
including in an August 1980 Board decision, but that during 
the course of this appeal the RO found "new and material" 
evidence had been submitted sufficient to reopen the claim 
and adjudicated the issue de novo.  Based upon a review of 
the record, the Board concurs with the RO determination and 
finds that the issue of entitlement to service connection is 
properly before the Board.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); but see Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates that the 
veteran's left eye blindness was not present in service or 
causally related to any incident in service or a service-
connected disability.



CONCLUSION OF LAW

The veteran's left eye blindness was not incurred in, or 
aggravated by, active service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in July 1943 the veteran 
was treated for acute pyelitis.  The veteran complained of 
intermittent pain and cloudy urine, and reported he had 
experienced a similar episode of cloudy urine 2 years 
earlier.  The examiner noted the veteran demonstrated only 
slight tenderness to the left flank.  Rectal examination 
revealed the prostate was not enlarged or tender.  A report 
of hospital course noted medication was administered, and in 
August 1943 the veteran was discharged to duty.  The 
veteran's July 1945 separation examination found no 
abnormalities to the eyes, abdomen, or genito-urinary system.  
Vision was reported as 20/20, bilaterally.

During VA examination in August 1947, the veteran reported 
that he injured his back in 1943 when he was thrown against a 
"ready box" while aboard ship.  He stated that shortly 
after the injury he noticed symptoms of a rectal vesical 
fistula and had experienced several attacks of what appeared 
to be pyelitis or renal colic.  It was noted that peri-rectal 
examination revealed the prostate was elastic, smooth, 
movable, not enlarged and not tender.  The diagnoses included 
mild proctitis and fistula opening not demonstrated.  It was 
also noted that the veteran had undergone dissection of a 
urethrorectal fistula in September 1947, and that he had also 
undergone a suprapubic cystotomy.

VA hospital records dated in June 1951 show that the veteran 
complained of fever and chills of 2 days' duration, with pus 
in his urine.  The examiner noted the veteran had 
papulovesicular lesions with some incrustation over the right 
face, neck and left eyelid.  There was redness to the left 
conjunctivae.  There was also marked tenderness over the 
lateral prostatic edges, but the size and consistency were 
normal.  It was noted that during the course of hospital 
treatment diverticulum was detected at the distal end of the 
prostate, and that a diagnosis of dendritic keratosis had 
been provided as to the veteran's eye problems.  The final 
diagnoses included prostatic diverticulum and Reiter's 
syndrome.  It was also noted that the veteran had undergone a 
prophylactic vasotomy in June 1951.

A June 1951 eye clinic consultation report noted vision of 
20/15, right , and 20/60, left.  There was a non-staining 
ulcer at the center of the pupil, with calcium deposit.  No 
diagnosis was provided.

In correspondence to the veteran dated in July 1978, Dr. 
D.C.M. stated that he did not recall his case and that an 
opinion without review of the records would be conjuncture.  
It was noted, however, that the veteran would probably 
require surgery for his prostate-bladder outlet junction and 
that his vision loss and diabetes increased his troubles.

Private medical records dated in April 1953 show that the 
veteran complained of pain and redness to the left eye.  It 
was noted that he had experienced a corneal ulcer and 
keratosis, and that the present episode was the second attack 
in the past year.  

Private medical records dated in December 1963 show the 
veteran complained of redness and irritation to the left eye 
over 4 days.  It was noted the veteran had acute 
conjunctivitis mostly to the lower nucleus of the left eye.  
In October 1968 he reported irritation with discharge from 
the left eye over one week.  It was noted that the disorder 
"apparently followed an acute exacerbation of his chronic 
prostatitis."  

Private urology opinion in July 1978, by Dr. M.M.G., noted 
that since February 1993 the veteran had reported a history 
of continued episodes of chronic prostatitis manifested by 
occasional discharge and flare-ups every 6 months, with 
herpes to the right side of the face and an ulcer to the left 
eye.  The diagnoses included history of blast injury in 
service producing a rectal-urethral fistula, 2 stage 
operation, suprapubic cystostomy and advancement of recto 
mucosa for repair of rectal-urethral fistula, chronic and 
acute prostatitis, secondary to rectal-urethral fistula, and 
repeated urinary infections, secondary to rectal-urethral 
fistula.  It was the physician's opinion that the veteran's 
left eye blindness was secondary to a chronic infection which 
originated as a result of the rectal-urethral fistula.

In correspondence dated in April 1980, Dr. R.R. stated that 
primary medical care had been provided to the veteran over a 
period of several years, and the physician recalled the 
veteran had come to him in the early part of 1947 with a 
history of repeated urinary tract infections.  It was noted 
that, at that time, a cystoscopy revealed a recto-urethral 
fistula and the veteran was referred for treatment at a VA 
medical facility.

In August 1980 the Board denied entitlement to service 
connection for loss of the left eye, and granted an 
administrative allowance for the postoperative residuals of a 
recto-urethral fistula with prostatitis on the basis of 
difference of opinion.  It was noted that during VA 
hospitalization in August 1947 a "prostatorectal" fistula 
was detected which may have developed from chronic infectious 
pathology harbored in the prostate area.

During VA examination in December 1980, the veteran reported 
a continuous problem with urinary tract infection, 
prostatitis and loss of sight in his left eye.  He stated 
that with his prostatitis he had incurred ulcers to the left 
cornea and herpes about the eye.  Medical literature noting 
the relationship between prostatitis and "certain eye 
disturbances" was provided.  The examiner noted diagnoses 
including history of recto-urethral fistula and chronic 
prostatitis.

A January 1993 private pathology report included diagnoses of 
focal chronic prostatitis, left prostate biopsy, and chronic 
prostatitis, right prostate biopsy.

In an October 1993 private medical opinion, Dr. D.W.B. stated 
that the veteran sustained an ulcer to his left eye every 
time he experienced a prostate infection and that he had 
poisoning in his system from a fistula and ruptured colon.  
It was noted that the veteran reported his treating urologist 
in 1947 had related his prostate trouble to an injury to his 
colon.  The physician stated it seemed reasonable that the 
eye and prostate disorder should be considered service-
connected.

A private medical opinion dated in July 1993 noted the 
veteran was blind in the left eye.

An undated statement, purportedly from Dr. J.F., noted that 
the disorder which the veteran actually sustained in service 
was toxicity seeping into his system from a fistula in his 
ruptured colon.  It was also noted that since service 
connection had been established for a prostate disorder it 
seemed reasonable that further damage caused to other organs, 
such as an eye, would also be service connected.  

A March 1994 private medical opinion included a diagnosis of 
acute exacerbation of chronic prostatitis.

An April 1994 VA medical opinion, based upon a review of the 
record, found that the veteran's left eye problem was related 
to herpetic keratitis.  It was also noted that the evidence 
did not demonstrate the veteran's herpetic keratosis was in 
any way related to his recto-urethral fistula.  It was 
further noted that the only possible relationship between a 
chronic eye disorder and a recto-urethral fistula would be if 
there were concurrent comidia infection and Reiter's 
syndrome, which was rarely a blinding syndrome and would have 
been diagnosed as such.  The examiner stated that the 
evidence indicated the veteran's disorder was a herpetic 
problem and not Reiter's syndrome, and was not related to the 
inservice injury.

In his February 1995 notice of disagreement, the veteran 
stated that he believed his left eye blindness was 
"proximately due to" his service-connected prostatitis 
because every time he experienced a flare-up of prostatitis 
infection he experienced a flare-up of his left eye problems.  

At a personal hearing, the veteran testified that he 
sustained an injury when he was thrown over a "ready box" 
during active service, and that he started passing fecal 
matter and blood out of the bladder.  Transcript, p. 2 (June 
1995).  He disputed the accuracy of the inservice diagnosis 
of pyelitis.  Tr., p. 2.  He stated that he developed a 
fistula between the colon and the bladder, and that when 
fecal matter backed up in the area he would get sick with 
fever and the left eye would breakout on the cornea.  Tr., p. 
3.  He stated he first noticed problems in the left eye in 
September 1945, and that he had been treated in service but 
could not recall if he had worn an eye patch at that time.  
Tr., pp. 5-6.  He stated that Dr. M.M.G. had related the eye 
problem to the prostate disorder.  Tr., p. 7.  

VA examination in July 1995, by the Chief, Ophthalmology, VA 
Medical Center, found dense, vascularized corneal scar to the 
left eye, secondary to many recurrences of herpes simplex 
keratitis and exotropia, secondary to poor vision.  It was 
also noted that there were many well-known triggers for 
herpes simplex keratitis, including sun, fatigue, stress, 
fevers, but that these did not include chronic prostatitis.  
The examiner opined that prostatitis was not a known or 
generally accepted trigger factor for herpes simplex 
keratitis.

A September 1995 private medical report noted the veteran had 
experienced a recurrence of his irritative urinary symptoms 
similar to previous prostatic infections.  It was noted that 
the veteran was placed on a short course of antibiotic 
treatment, but that within 2 weeks he experienced a fever to 
101 degrees as well as cloudy, foul-smelling urine.  The 
veteran, in an annotation on the correspondence, stated that 
fever was responsible for the blindness to the left eye.

In a November 1995 statement in support of the claim, the 
veteran stated that he had never experienced an outbreak of 
herpes virus due to sun exposure or fatigue and that he was 
well able to deal with stress.  He also stated that his first 
outbreak of herpes occurred when he developed an extremely 
high fever due to an infection of his prostate, and that the 
accumulated damage from herpes attacks resulted in left eye 
blindness.  A copy of the previously submitted medical 
literature was provided.

In August 1995 the veteran reiterated his claim and requested 
his case be reviewed by an appropriate expert for as to an 
opinion concerning the relationship between fever caused by 
severe prostate infection and herpes infection to the eye.

In September 1996 the veteran submitted a business card from 
Dr. A.L.G., Assistant Professor of Medicine, University of 
California, San Diego, with an address at the VA Medical 
Center in San Diego, California, whom he stated had offered 
an opinion that in was quite possible the destruction of the 
urethra by VA doctors leaving a pocket where urine collected 
and stagnated causing an infection throughout the urinary 
tract could cause enough fever to result in an eruption in 
the left eye.  No opinion from Dr. A.L.G. was provided.

At a personal hearing before the undersigned Board Member, 
the veteran reiterated his claim and restated his account of 
the injury incurred in service.  Copies of medical literature 
pertaining to the study of ophthalmology and an encyclopedia 
entry for Herpes simplex were provided, with the veteran's 
waiver of RO consideration of the additional evidence.  The 
veteran's representative argued that an opinion from an 
independent medical expert should be requested because VA 
examinations had been based upon one-time 15 minutes 
evaluations which may not have been based upon the entire 
evidence of record.

The veteran testified that Dr. M.M.G. had participated in his 
VA treatment in 1947, and that approximately 6 months later 
he started receiving treatment from Dr. M.M.G. at his private 
practice which continued until 1978.  Board Hearing, p. 7 
(September 1998).  He stated that during that period he was 
treated for his prostate disorder approximately 90 to 100 
times, and that essentially every time he experienced related 
infection he also experienced an ulcer in his left eye.  
B.H., p. 8.  He stated that Dr. J.P.M. had also indicated 
that he agreed with Dr. M.M.G. that his eye disorder was a 
direct result of the prostate disorder.  B.H., p. 11.  He 
stated that Dr. J.F. and Dr. J.P.M. were specialists in 
urology, and that Dr. D.W.B. was a specialist in internal 
medicine.  B.H., pp. 12-13.

In a September 1998 private medical report, Dr. J.P.M. stated 
that the veteran had been treated for an enlarged prostate 
and intermittent episodes of acute prostatitis, with the last 
visit occurring in October 1995.  It was noted that the 
veteran had requested an opinion as to the possible 
relationship between prostate infections and recurrent flare-
ups of herpes infections to the eye, and that it was possible 
that when he experienced those infections his immune status 
was lessened and allowed herpes infection to recur.  It was 
also noted, however, that the physician had "no 
documentation that [the veteran] has had eye infections at 
the same time as his prostate infections."  The veteran 
submitted a waiver of RO consideration of this additional 
evidence.

VA medical expert opinion dated in April 1999 found it was a 
far reach to find a causal relationship between the veteran's 
ocular problem and anything that occurred while he was in 
service, and that a review of the record and sound medical 
principles did not support a finding of a relationship 
between his genito-urinary problem and his ocular disorder.  
It was noted that the veteran had received misinformation and 
outdated medical references that would implicate the eye with 
genito-urinary disease.  In conclusion, the expert found 
contemporary medical information was more pertinent and that 
the claimed relationship between the veteran's genito-urinary 
disorder and his ocular disorder was untenable.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (Court) has held that medical 
treatise evidence may be sufficient to well ground a claim 
when the information provided is not simply speculative and 
generic.  Wallen v. West, 11 Vet. App. 509, 514 (1998).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The Court has held that, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has also held that a witness must be competent in 
order for statements or testimony to be probative of the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In this case, although the veteran submitted private medical 
opinions and medical treatise information which presented a 
plausible nexus, the Board finds the weight of the evidence 
against the veteran's claim.  The April 1999 VA medical 
expert opinion found that a review of the record and sound 
medical principles did not support a finding of a 
relationship between the veteran's genito-urinary problem and 
his present ocular disorder, and specifically dismissed the 
veteran's argument and medical references as outdated and 
untenable.  Based upon the complete record, the Board finds 
the April 1999 VA expert's opinion persuasive.  

The only other evidence of a nexus between the veteran's left 
eye blindness and his service-connected prostate disorder is 
his own opinion.  While he is competent to testify as to 
symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  See Espiritu, 2 Vet. App. at 494.  Therefore, the 
Board finds that entitlement to service connection for left 
eye blindness is not warranted upon either a direct or 
secondary service connection basis.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for service connection for left eye blindness.


ORDER

Entitlement to service connection for left eye blindness is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

